Title: To James Madison from S. Potter, 7 February 1813
From: Potter, S.
To: Madison, James


Sir,
W. City Feb. 7th. 1813.
It has once more gain’d belief with me, that you will again be call’d by the American people to fill the chief Chair of state, & as I told you Sir, four yea[r]s past, so I now tell you, that in my humble opinion, its a great indignity to the Chair to fill it with a man who is in any degree concern’d in enslaveing any part of the human family. To say the least of such a man, he is dishonest, and facts within the daily observation of every man who breaths in these southern climes would justify me in saying, that such a man is not only dishonest, but is inhuman, irriligious, tyranical & barbarous, & depriv’d of moral virtue & Religion, & unworthy to fill that dignified station.
Such language may sound rather harsh Sir, in the ears of a man, who has all his days been nurs’d, educated & daily exercis’d in tyranny & oppression, but to a man possess’d of real piety, virtue & Religion, & one too, who has all his days been taught by his father & the divines of his time to believe, that freedom is a gift of almighty God, and not to be violated, but with his wrath: to such a man Sir, the language seems mild, & is the least he can say of all such men.
If you wish, Sir, to secure the love & friendship of all good men, & to escape the Divine wrath, you must, before you again enter upon the duties of that office, not only immancipate all your slaves, but you must use your utmost influence to cause others so to do, who are in the habit of keeping open that execrable market where man is bought & sold.
Now, Sir, whether we consider the practice of enslaveing the people of Colour who are brought in, or born in these states as incourag’d by individuals, corporate bodies, or by the ministers of the Gospel, it presents to our immagination a dreadful preeminance in wickedness—An equal degree of enormity and sin—A crime which not only involves the best interest of all who are concern’d in it, but a crime, which will ere long draw down the divine displeasure upon this beautiful flourishing country. Witness South America.
If you have no concern, Sir, for your own soul, nor for the good of the present race of men, do have some little regard for the riseing age, & the honour & good of your country, & use your best means to wipe away from it, this dreadful sin & shame.
For what end Sir, do you profess a Religion, the dictates of which you so flagrantly violate? How long will you continue a practice, which a wise policy rejects, justice condems & piety revolts at?
You do Sir, to the utmost of your power, by this inhuman practice, weaken the union, & desolve the universal tie, which binds & unites societies & individuals together, & thereby destroy all the sweets of social life. You practice what you execrate in others, & ought to exclaim against as the utmost excess of barbarity & wickedness: and thereby, instil into the minds of all whom you enslave, the most despisable opinion of you, your piety virtue & Religion.
In consequence of this unmerited, bruitish servitude, you sacrifize you[r] conscience, your reason, your humanity your virtue, your charity, your love, & your Religion, for an unnatural sorded gain.
You have, Sir, you & your coagitors, by this inhuman, barbarious practice of slavery, reduced millions of the human family to circumstances far more miserable than the brute creation.
You have torn thousands of these unfortunate people from their homes, & from every object of their affections, & drag’d them together into these southern states to the horrors of a mutual servitude, that ends only with their lives! You are daily driving them in droves like cattle & horse; linked together in chains from one state in the union to another, where they & their children are brought up in ignorance & hardships, & expos’d to every vice & folly, which is disgraceful to man & abhorant to God!
Galling them in chains with an unrelenting spirit of barbarity, inconceaveabl[e] to all, but the unhapy victims of their rage, or the spectators of these horred scenes.
By this means, you seperate men from their wives, & little children from their parents, which causes them to cry and mourn, & gray hairs to go down in sorrow to the grave.
This is but a faint picture, Sir, of the sufferings of these unfortunate people, nor of the barbarity & wickedness of those who have inflicted the smart. But the attempt to enumerate the crimes of such monsters would be like the attempt to number the sands of the sea-shore, which has been so often stain’d with the blood of those innocent & innofencive people.
To be short, Sir, your, Dogs, Cattle & Horses are use[d] in a much more civil & becoming manner—Sick or well—Hungry or naked—Wet or dry—Hot or cold—Blow high or blow low, the poor weather-beaten slave must go—Guilty or innocent he must bear the whole shower of your wrath.
Such is the practice of thousands who call themselves pacifick, inlighten’d Americans—Reform’d Christians. Thus have you profited by example, by your education, & by an express Revelation of your duty from Almighty God! Will not the blessing which you have so shamefully & wickedly abused, testify against you at the bar of Almighty God? Will not the innocent blood which has been so wantonly spilt, cry from the ground for vengance upon your guilty heads? You call the Moors a knot of inhuman barbarous ruffins, for enslaving your sons & daughters, and are daily complain[ing] of G. Britain for pressing and enslaving a few thousands of your seamen, & yet you southern Nabobs, to glut your avrise for sorded gain, make no scruple of enslaving some millions of the sons and daughters of Africa, & their desendants, and take away all their honest labour, for the vile purpos of aggrandizeing yourselve and families, at their expence.
Notwithstanding, Sir, you preach up humanity, love & liberty to all mankind—Bend the sainted knee, & call on God to bless and prosper you[r] labours, while you hold in one hand the Gospel, & in the other the bloody whip, wet with the blood of some innocent person of colour, who has unfortunatly offended you in some trifle or other, or for refuseing to labour for you without some reward.
What a dreadful prospect! How profound a subject for contemplation! How little are you both in your morrals and Religion. By such base conduct Sir, you take the most effectual measures to prevent the spread of the Gospel, by rendering it a scheme of power and barbarous oppression. You even make yourselves enemies to the natural priviliges of human kind, and by such despotism & fraud, tread under foot all your bills of human right, & one of the best instruments of human composition—Your Declaration of Independence.
That this heavy charge may not rest on my sholders alone—In support of which, I give the following extracts.
1st. “With what execration should that statesman be loaded, who permiting one half the citizens thus to trample on the rights of the other; transforms those into despots & these into enemies; destroys the morrels of the one part, & the amor patria of the other. And can the liberties of a nation be tho’t secure, when we have remov’d their only firm basis, a conviction in the minds of the people, that these liberties are the gift of God? That they are not to be violated, but with his wrath. Indeed I tremble for my country, when I reflect that God is just, & that his justice cannot sleep forever: that considering numbers, nature & natural means only, a revolution of the wheel of fortune; and exchange of situations is among possable events; That it may become provable by super-natural interferance.” See Notes on Virg. By Tho. Jefferson Esq.
2d. “With regard to the Slave-Trade, Root & Branch, First & Last, in all its motives, measures, concomitints and consequences, if ever any human undertaking merited the deepest abhorance of man, & the heavi[e]st curse of Almighty God, it is surely that.” See a Compend. of history, By Saml. Whelply.
3d.

“O! execrable son, so to aspire,
Above his brother, to himself assigning,
Authority userpt, from God not given;
He gave us only over beast, fish, fowl
Dominion absolute, but man over man
He made not Lord, such title to himself
Reserving, human left from human free.”
See the great Milton.

4th. “They, who go out as Piraters, & take away poor Africans, or people of any other land, who never forfeted life or liberty, & carry them into slavery, are the wo[r]st of Robbers, and ought to be consider’d the common enemies of mankind, & that all they who buy them of those inhuman Robbers & use them as mere beasts of burthen for their own convenience; regardless of their spiritual welfair, are fitter to be called Demons than Christians.” See Richd. Baxters Christian Directiory.
It will be seen by these quotations, Sir, that the practice of slavery is not only odious to me, but is execrated by men whose names are immortaliz’d in history, & stand on record as patterns of piety, virtue & religion; who have denounced the judgments of God against all who are in the habit of keeping open this execrable market where man is bought & sold.
When I seriously reflect on the despotism, inhumanity, wickedness & barbarism of the legislators of these southern states, and the misery & distress to which they have reduced so many thousands of their citizens, I cannot avoid crying out, O sacred Tree of Liberty, where are thy fruits! Was this sacred & rare plant set in the earth—water’d & nourished with the blood of heroes—Tears of widows & orphans, for the vile purpose only, to shade & nurish a few of Burr’s best blood of America—Dr. Johnson’s great men—family, birth, blood and extraction, &c. I say, if this was the intention of the fathers & polititions of that day—If their sons bleed & died to drive out the tyrants of Europe, in order that they might step into their shoes, & enjoy the fruits of the Tree of Liberty only—Then—O! then, did the blood of heroes, & tears of widows & orphens flow in vein.
It would seem to a reflecting mind, as If virtue, humanity, love & religion were fled from off the face of the earth. For let us survey what quarter of the Globe we pleas; we find in all, nearly the same spirity [sic] of oppression, luxury, vice & folly.
If, instead of this inhuman conduct, the nations which bear the Christian name, were generally engaged in the great world of refformation—Were desirous to meliorate the condition of the human race; they might, by a proper line of good conduct, ere long remove from their minds, all those deep-rooted prejudices, which have so long destroyed the peace & harmony of the human family, & transform’d thousands of them into wolves & tygers; who seem now to bid defience to all rational law, virtue, humanity & religion.

… My ear is pain’d, (says Mr. Cowper)
My soul is sick with every day’s report
Of rong & outrage with which this earth is fill’d,
There is no flesh in man’s obderate heart,
That does not feel for man. The natural bond
Of brother-hood is sever’d as the flax,
That falls assunder at the t[o]uch of fire.
He finds his fellow guilty of a skin
Not colour’d like his own, & having power
To force the rong for such a wicked cause,
Dooms & devotes him as his lawful prey.
Land interspread by a narrow frith
Abhor each other. Mountains intersposed,
Make enemies of nations, who had else
Like kindred drops, been mingl’d into one.
This man devotes his brother, and destroys;
And more than all, & most to be deplor’d

As human natures broadest, foulest blot,
Chains him, tasks him, & exacts his sweat,
With stripes, that mercy with a bleeding heart
Weeps, when she sees inflicted on a beast.
Then, what is man? & what man seeing this
And having human feelings, does not blush
And hang his head to think himself a man.”

Its verry surpriseing Sir, that the agents of the people in these southern states, who talk in a very high strain of freedom & political liberty, should make no scruple of reducing one half or more of their whole population into circumstances, by which they are not only depriv’d of property, but almost of every species of human right, and degraded below the bruits that perish.
Do you think, Sir, that the people of colour can suffer all this w[it]hout a decline of love for this country, or indeed, without feeling that love turned into hatred, & seeking the bitterest revenge?
I might here make a catalogue of all the consequences of slavery, if my heart did not recoil at the horred tale. I shall therefore, content myself by saying, this barbarous, inhuman practice, has destroyed the morrals, manners, industry & religion; & spread corruption, disease, wickedness & folly, to the greatest body of the inhabitance of six or eight of the finest states in the union, and involved in misery, poverty and distress, & bound down to worse than Egyptian slavery, one half or more of their whole population: Yea this horred practice is pregnat with every evil that is disgraceful to human nature, injurious to man, abhorant to God; & offends against all the laws of morality, and rights of human kind. And its much to be feared, that this malignant disease will not only distroy the morrals, manners, industry & religion of the inhabitance, but will ere long subvert your very Constitution, & throw the U. S. into anarchy, & give a death blow to the Tree of Liberty.
Pause, Sir, for justice & mercy sake pause, before you find yourself & children swallow’d up in this dreadful tempest!
“It is the immutable d[e]cree of God himself, (says Esq. Poydras) that no man, or set of men, shall be unjust with impunity. The consequences of injustice are dreadful & unavoidable. A people oppressed by tyranny are like the body when afflicted by sickness—a stranger to ease, & anxious to obtain it; every position is try’d untill one less painful than the othere is found; that may suffer the sick person to take a little rest. So the victim of tyranny is ever resles [sic] in search of relief from his oppressor.
I know of no other basis for a government to rest upon, but justice; place it upon any other, & it will be like a house erected on the sand—when the winds blow & the rains desend it will be sweept from its foundation.”
Since I’ve again got in to quotations, I’ll give one more & then close the subject, for I fear that writeing to you Sir, on the practice of slavery will be time lost, but I shall have this for consolation in my last hours, that I’ve done what I conceived to be my duty in striving to list you on the side of virtue & humanity, in order, if possable to ward off the impending danger which awaits you, & hangs over this devoted country. Before you spurn such language as this, or treat with contempt the author of it, you’ll do well to consider his motives, & the wait of evidence which he has produced in support of what he has wrote. I’ve not a syllable against your character or person, other than what is herein expres’d. Clear your skirts of this inhuman practice, & then you’ll have my warmest support. But as long as you continue this inhuman barbarous practice, I shall laugh at your calamities, & mock when your fear comes.
“Laws to be just & equitable should protect the weak & innocent, & defuse blessings upon all with a liberal hand. Just laws give vigor & proportion to every part of the body; but slavery aggrandizes one part of the community at the expence of the other, & is cruel and unmerciful. To accuse a people of cruelty, who pride themselves of being the most human upon earth, is a bold unde[r]taking. How can that be rong (says the slave-holder) which has been the sanction of the fathers & polititions so many years, & which is the source of our wealth, ease & happines?
In cases like the present, multitudes, antiquity, wealth, eas[e] & happiness, prove nothing. The fact is, here are millions of men, women & children, deprived of the rights of their nature, and suffering all the consequences of that deprivation. They have in despite of all the rights of humanity, been forced across the ocean; & they & their posterity bound to the severest labour. The consequences, alass are obvious & too painful to relate.
Immortal soles in slavery! Subjects of the grace of God, & the purchase of the precious blood of Jesus Christ in slavery! Beings capable of all the blessings of civil society, deprived of them all, to administer to the vices & pleasures of others!
Hail ye sons of benevolence! will ye sing with the Poet,

“That mercy I to others show,
That mercy show to me!” Pope.

Will you make this the criterion of the favours of God & Man? Do you expect to be judged by this rule?
It is not imposable that you & your children may have the same measure meated back to you again. It is no uncommon thing with God to reward men according to their works, even in this world.
Slavery omits the waiter [sic] matters of the law, therefore its unlawful & unscriptural. A Christian must do unto others, what he would that others should do unto him; but no slave-holder would have others to enslave himse[l]f: therefore, slavery is contrary to christ[i]anity. Love worketh no ill to his neighbour, but slavery worketh the greatest ill, therefore, slavery is contrary to love.” From yours most respectfully.
S. Potter
